The opinion of the Court was delivered, by
Lowrie, J.
It is no valid objection to a levy on land that it embraces too much property, or that that is named as several parcels which ought to be sold together, or as one.tract when it *247ought to be sold as several, or that the improvements on the land are not sufficiently described.
If several tracts or lots be improperly united in one sale, the Court from which the writ issued may set aside the sale, with proper directions to the sheriff as to the manner in which they ought to be sold.
Where the defendant has himself subdivided his land for the purpose of sale, it is not improper for the sheriff to take in execution one or more of such subdivisions, and when such subdivision has been made in good faith, he ought to sell the parcels separately, and the Court may set aside any sale in which several of them were united. Sometimes, however, a piece of land thus subdivided is subject to one solid rent or lien which cannot be discharged by a judicial sale, and then there is great difficulty ,i<n selling it in divided parcels, and such sale might be ruinous. Such cases require a careful exercise of judgment by the sheriff, and by the Court.
Amendment of the levy, with the leave of the Court, is the proper remedy for any vagueness, uncertainty, or other defect of description. If such defect has been the cause of injustice to the defendant on the inquisition or sale, they may be set aside. The extent of the defendant’s interest is very rarely described in the levy, and it need not be. But when it is attempted, and is so badly done as to mislead and confound, or to injure the defendant, the Court may set aside all proceedings subsequent to the levy, and allow it to be amended.
When the improvements on the land are properly described in the advertisements of sale, their omission in the levy is of no consequence. If the defendant suffers injustice from the want of a proper description in the advertisements, the sale ought to be set aside, and the error corrected on a re-sale.
But all these matters must be left to the sound discretion of the Court below; they are not matters of error.
Writ of error quashed.